                   Case
                   Case 2:20-mj-00801-DJA
                        2:20-mj-00801-DJA Document
                                          Document 9
                                                   8 Filed
                                                     Filed 09/17/20
                                                           09/16/20 Page
                                                                    Page 1
                                                                         1 of
                                                                           of 6
                                                                              6



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   LISA C. CARTIER GIROUX
     Nevada Bar No. 14040
 4   Email: Lisa.Cartier-Giroux@usdoj.gov
     KIMBERLY SOKOLICH
 5   Email: Kimberly.Sokolich@usdoj.gov
     Assistant United States Attorneys
 6   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 7   Phone: (702) 388-6336
     Representing the United States of America
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   United States Of America,                      )   Case No. 2:20-mj-00801-DJA
                                                    )
11                         Plaintiff,               )   ORDER
                                                        Stipulation    To Continue      Preliminary
                                                    )   Hearing
12      vs.                                         )                 (First Request)
                                                    )
13   Alejandro Avalos,                              )
                                                    )
14                        Defendant.                )

15

16            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A
17   Trutanich, United States Attorney; Lisa Cartier Giroux, Assistant United States Attorney;
18   Kimberly Sokolich, Assistant United States Attorney, representing the United States of
19   America and William Brown, Esq., counsel for defendant Alejandro Avalos, that the
20   preliminary hearing in the above captioned case, which is currently scheduled for September
21   25, 2020 at 4:00 pm, be continued and reset to a date and time convenient to the Court, but
22   no sooner than sixty (60) days.
23            1.      On March 19, 2020, the Chief Judge of the U.S. District Court for the District
24   of Nevada issued Temporary General Order 2020-04 (collectively with General Order 2020-
                                           1
25

26
                 Case
                 Case 2:20-mj-00801-DJA
                      2:20-mj-00801-DJA Document
                                        Document 9
                                                 8 Filed
                                                   Filed 09/17/20
                                                         09/16/20 Page
                                                                  Page 2
                                                                       2 of
                                                                         of 6
                                                                            6



 1   03, “the General Orders”), which noted that “the COVID-19 pandemic has continued to

 2   spread,” resulting in the need for “more aggressive social-distancing measures.” The Court

 3   noted further that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered the

 4   closure of many business establishments and strongly encouraged all citizens to stay home.”

 5   Accordingly, the Court ordered the temporary closure of the Clerk’s office, and implemented

 6   other changes, including “striving to eliminate in-person court appearances.” In the event

 7   any hearing must go forward, the Court will conduct the hearing via video or teleconference.

 8   On April 29, 2020, the Court amended this order, Amended General Order 2020-04,

 9   continuing the closure of the clerk’s office and notes future plans to “incrementally resume

10   in-person court appearances as appropriate based on recommended health guidelines.”

11   Amended General Order 2020-04 is effective until further notice.

12          2.      Accordingly, based on the public health emergency brought about by the

13   COVID-2019 pandemic, and the required social-distancing measures as recognized in the

14   General Orders; the parties agree to continue the currently scheduled preliminary hearing

15   from September 25, 2020 at 4:00 pm, to a date and time convenient to the Court, but no

16   sooner than sixty (60) days.

17          3.      Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge

18   may extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing

19   of good cause taking into account the public interest in the prompt disposition of criminal

20   cases. Because of the COVID-19 pandemic, and the resulting various closures and resource

21   limitations, good cause exists to allow the defense more time to prepare for the preliminary

22   hearing.

23          4.      The time from September 25, 2020, to the new preliminary hearing date will

24   be excludable under the Speedy Trial Act, Title 18, United States Code, Section
                                               2
25

26
                 Case
                 Case 2:20-mj-00801-DJA
                      2:20-mj-00801-DJA Document
                                        Document 9
                                                 8 Filed
                                                   Filed 09/17/20
                                                         09/16/20 Page
                                                                  Page 3
                                                                       3 of
                                                                         of 6
                                                                            6



 1   3161(h)(7)(A), which provides that the Court may exclude time arising from a continuance

 2   upon finding that the ends of justice served by granting the continuance outweigh the best

 3   interests of the defendant and the public in a speedy trial.

 4          5.      Additionally, the government will provide counsel for the defendant with

 5   limited Rule 16 Discovery in order to facilitate a pre-indictment resolution. Counsel for the

 6   defendant requests an opportunity to review the discovery and discuss it with their respective

 7   client prior to a preliminary hearing or indictment.

 8          6.      This continuance is not sought for purposes of delay, but to account for the

 9   necessary social-distancing in light of the COVID-2019 public health emergency and to allow

10   defense counsel an opportunity to review discovery with their client.

11          7.      Both counsel for the defendant and counsel for the government agree to the

12   continuance.

13          8.      The defendant is not detained and agrees to the continuance.

14          9.      Denial of this request could result in a miscarriage of justice, and the ends of

15   justice served by granting this request outweigh the best interest of the public and the

16   defendants in a speedy trial.

17          …

18          …

19          …

20

21

22

23

24
                                                 3
25

26
               Case
               Case 2:20-mj-00801-DJA
                    2:20-mj-00801-DJA Document
                                      Document 9
                                               8 Filed
                                                 Filed 09/17/20
                                                       09/16/20 Page
                                                                Page 4
                                                                     4 of
                                                                       of 6
                                                                          6



 1          10.    The additional time requested by this stipulation is excludable in computing

 2   the time within which the indictment must be filed pursuant to the Speedy Trial Act, Title

 3   18, United States Code, Section 3161(b), and considering the factors under Title 18, United

 4   States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 5          11.    This is the first request to continue the preliminary hearing.

 6          DATED this 16th day of September, 2020.

 7

 8   NICHOLAS A. TRUTANICH                              /s/ William Brown
     United States Attorney                            WILLIAM BROWN
 9                                                     Counsel for Defendant Alejandro Avalos
     /s/ Lisa C. Cartier Giroux
10   LISA C. CARTIER GIROUX
     Assistant United States Attorney
11
     /s/ Kimberly Sokolich
12   KIMBERLY SOKOLICH
     Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24
                                                4
25

26
                  Case
                  Case 2:20-mj-00801-DJA
                       2:20-mj-00801-DJA Document
                                         Document 9
                                                  8 Filed
                                                    Filed 09/17/20
                                                          09/16/20 Page
                                                                   Page 5
                                                                        5 of
                                                                          of 6
                                                                             6



 1                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 2
     United States Of America,                           )   Case No. 2:20-mj-00801-DJA
 3                                                       )
                              Plaintiff,                 )   Findings and Order on Stipulation
 4                                                       )
          vs.                                            )
 5                                                       )
     Alejandro Avalos,                                   )
 6                                                       )
                              Defendant.                 )
 7

 8
                Based on the pending Stipulation between the defense and the government, and good
 9
     cause appearing therefore, the Court hereby finds that:
10
     1.         To account for the necessary social-distancing in light of the COVID-2019 public
11
                health emergency and with the defendants’ consent, the preliminary hearing in this
12
                case should be continued for good cause.
13
     2.         The government will provide counsel for defendant with limited Rule 16 Discovery
14
                in order to facilitate a pre-indictment resolution. Counsel for defendant requests an
15
                opportunity to review the discovery and discuss it with their client prior to a
16
                preliminary hearing or indictment.
17
     3.         Both counsel for the defendant and counsel for the government agree to the
18
                continuance.
19
     4.         The defendant is not detained and agrees to the continuance.
20
     5.         This continuance is not sought for purposes of delay, but to allow defense counsel an
21
                opportunity to review discovery with their client prior to a preliminary hearing or
22
                indictment.
23

24
                                                     5
25

26
              Case
              Case 2:20-mj-00801-DJA
                   2:20-mj-00801-DJA Document
                                     Document 9
                                              8 Filed
                                                Filed 09/17/20
                                                      09/16/20 Page
                                                               Page 6
                                                                    6 of
                                                                      of 6
                                                                         6



 1   6.    Denial of this request could result in a miscarriage of justice, and the ends of justice

 2         served by granting this request outweigh the best interest of the public and the

 3         defendants in a speedy trial.

 4   7.    The additional time requested by this stipulation is excludable in computing the time

 5         within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,

 6         United States Code, Section 3161(b), and considering the factors under Title 18,

 7         United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).

 8         THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 9   above-captioned matters currently scheduled for September 25, 2020, at 4:00 p.m., be

10   vacated and continued to ______________________  at _____.
                              November 30, 2020, at 4:00  p.m. Courtroom 3A.
                         17th
11          DATED this _____ day of September, 2020.

12

13

14                                              _______________________________
                                                THE HONORABLE DANIEL J. ALBREGTS
15                                              United States Magistrate Judge

16

17

18

19

20

21

22

23

24
                                               6
25

26
